Citation Nr: 1537875	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  05-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty on the U.S. Marine Corps from September 1969 to September 1971.  He also served in the Marine Reserves and Air National Guard from September 1971 to March 2003, including being deployed to Saudi Arabia from December 1999 to February 2000. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2004 rating decision.  In September 2011, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). 

In March 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  

Then, in July 2012, the Board remanded the Veteran's claim to comply with the directives of the JMR.  

The Board remanded the claim again in February 2014, because the directed development was not completed in its entirety.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using VBMS (the Veterans Benefits Management System).  In addition, during the course of his appeal, the Veteran changed his representation from the Vietnam Veterans of America to the Disabled American Veterans, and a VA Form 21-22 from November 2013 in the Veteran's Virtual VA file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most persuasive evidence of record shows the Veteran's acquired psychiatric disorder to include major depressive disorder and posttraumatic stress disorder (PTSD), did not manifest during, or as a result of, active military service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a November 2003 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2004 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the November 2003 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations, and statements from the Veteran and his representative.  

In that vein, the Board finds that there has been substantial compliance with the previous Board remands.  Per the instructions of the JMR, the RO/AMC sought to corroborate the claimed stressors by contacting several agencies and organizations that may have information to assist in developing the claim.  In December 2012, the RO contacted the headquarters of the Air Force Office of Special Investigations (AFOSI) regarding the Veteran's claimed stressor related to witnessing sexual assault or trauma.  In December 2012, the RO/AMC received a negative response from AFOSI, stating that there was no information regarding this particular Veteran in their files.  

Also in December 2012, the RO/AMC sent a request to verify the Veteran's stressors to the Joint Services Records Research Center (JSRRC).  In February 2013, the JSRRC responded that the unit designation was incomplete and that the Veteran was required to provide the name of the injured person that he allegedly helped to rescue.  A follow-up request was sent to the JSRRC in May 2013 which requested information regarding whether the Veteran would have been searching for bombs while deployed and whether he would have been tasked with loading body bags into planes.  Then, in August 2013, the JSRRC again indicated that the Veteran's complete unit of assignment was not provided, but that, after an extensive search, they were unable to locate historical information submitted by 136th Tactical Airlift Wing for most of January 2000 through April 2000.  The JSRRC referred the RO/AMC to the Air Force Historical Research Agency (AFHRA). 

In August 2013, a request was made to the AFHRA in order to verify the stressors the Veteran reported, which included loading body bags and performing sweeps for bombs.  The AFHRA responded in August 2013 and stated that the Veteran did not appear in any documentation from the 136th Tactical Airlift Wing during Operations Desert Shield and Desert Storm.  The organization indicated that the information regarding that unit ended in 1994.  In the histories held by the AFHRA, it was noted that the Veteran did not appear on the master personnel locator lists of the 1639th Tactical Airlift Wing, which was the parent unit of the 136th Tactical Airlift Wing during Desert Storm.  The information provided also indicated that there was a shortage of fuels specialist personnel and that only Explosive Ordinance Disposal (EOD) and Security Police personnel made any searches or sweeps for bombs.  The AFHRA referred the RO/AMC to the National Guard History Program: Air National Guard Readiness Center.  

In August 2013, the RO/AMC sent a request to the Air National Guard Readiness Center and in August 2013, the organization responded that there was no information that addressed the inquiries of the RO/AMC.  The organization noted that the 136th Airlift Wing did deploy for Operation Desert Shield and Desert Storm, but there were no records of the Veteran or any classified missions off base.  Finally, there were no classified records of the 136th Airlift Wing in Desert Shield or Desert Storm.

In February 2013, the RO/AMC also made several requests to the Defense Personnel Records Information Retrieval System (DPRIS).  

Then, pursuant to the February 2014 Board remand the RO/AMC was directed to take measures to corroborate the alleged stressor that occurred during Operation Southern Watch from December 1999 to February 2000, as the Board found that the development regarding that stressor was incomplete.  Thus, in March 2014, the RO/AMC contacted the Oklahoma Adjutant General to obtain any relevant service treatment records.  Then, in April 2014, the Oklahoma Army National Guard provided a response that the Veteran did not serve in the Oklahoma Army or Air National Guard.  

In April 2014, the RO/AMC contacted the AFHRA to verify the Veteran's claimed stressor regarding his period of service during Operation Southern Watch.  Later that month, the RO/AMC received a negative response from the AFHRA, which stated that it was unable to search for official unit histories without specific information about the Veteran's unit of assignment during Operation Southern Watch.  The RO/AMC then attempted to obtain this information from the Veteran.  

Then, in June 2014, the RO/AMC placed a call to the Oklahoma National Guard to give them the Veteran's unit in order to obtain information about the Veteran's stressors.  The Oklahoma National Guard indicated that the Veteran's unit was never assigned to the Air National Guard.  

Then, in January 2015, the RO/AMC sent a request to the JSRRC with the Veteran's unit, duty assignment, military occupational specialty, and the alleged stressors.  After a duplicate request, the JSRRC responded in May 2015.  The JSRRC indicated that it had researched the available December 1999 to February 2000 unit historical information submitted by the 363rd Expeditionary Supply Squadron (ESS), 363rd Air Expeditionary Wing (AEW), and the Prince Sultan Air Base in Saudi Arabia.  The information found states that the mission of the 363rd ESS was to provide spares and equipment necessary to maintain war fighting capability, manage supply and equipment accounts, the base services store, the Chemical Warfare Defense Ensemble and Defense Reutilization and Marketing Office holding area, and operate the fuel storage bladder facility.  Thus, the information found did not show that the Veteran's unit had searched for bombs or loaded body bags onto aircraft between December 1999 and February 2000. 

In sum, despite the rigorous and thorough attempts by the RO/AMC, the Veteran's stressors could not be substantiated or corroborated by the JSRRC, the Oklahoma Air National Guard, or the AFHRA, in addition to the previous development.  The Veteran was notified in the Supplemental Statements of the Case dated in September 2013 and June 2015 that his claim had continued to be denied and that he had 30 days after each SSOC to submit additional comments or evidence.  Thus, it is reasonable for the Board to assume that if the Veteran had records that corroborated his contentions regarding his stressors or were otherwise supportive of his claim, he would have submitted the records.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (explaining that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand).  The Board is satisfied that there has been substantial compliance with the prior remands; indeed, the RO/AMC has made several efforts to corroborate the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015). 

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1), (2) (2015).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

B. Factual Background 

In October 2003, the Veteran filed an informal claim seeking service connection for multiple disabilities, including PTSD and major depressive disorder.  While the Veteran specifically claimed service connection for PTSD and major depressive disorder, the Board notes that his claim is not limited to adjudication of those disabilities alone, as the record contains evidence of other psychiatric disorders which may or may not be related to service.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue before the Board is service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and all other psychiatric diagnoses included in the record.

i.  Claimed stressors

The Veteran is seeking service connection for a psychiatric disability that he believes was incurred as a result of his military service.  He has provided numerous statements that describe various, stressful events that occurred during his military service.  The Veteran has asserted that, during boot camp, he incurred verbal and physical abuse that he attributes to racism.  He reported being called derogatory names, being ordered to do a "rain dance" while his superiors laughed, and being taken into the barracks by his drill instructor who beat him up on two different occasions.  See February 2004 VA outpatient treatment record. 

In addition to the incidents in boot camp, the Veteran has reported a long history of harassment and mistreatment throughout the course of his service in the Marines, Reserves, and Air National Guard, including continued harassment and unfair treatment after charges of sexual harassment against him were dropped.  See VA outpatient treatment records dated July 2003, December 2003, and February 2004; see also December 2003 PTSD questionnaire. 

The Veteran has also reported that he helped rescue a severely injured person following a motor vehicle accident.  He reported that he saw body bags being shipped to and from Saudi Arabia and helped load them into planes.  He has also reported that he observed the rape of a female soldier by her superior.  See February 2004 VA outpatient treatment record; see also December 2005 statement from Dr. B.F.  The Board notes, however, that in a March 2014 statement, the Veteran reported that he "never loaded body bags."  Therefore, the Board finds that any reference to the Veteran working with body bags in the record is inaccurate and, as such, will not be discussed herein as a potential in-service stressor to which any current diagnosis may be related.  In the statement, the Veteran continued to report that he was a part of secret missions while stationed at Prince Sulton Air Force Base and that he had to check for bombs "numerous times."  

In June 2009, the Veteran reported that he served in Operation Southern Watch from December 1999 until February 2000 at Prince Sultan Air base with the 363rd Expeditionary Logistics Group, 363rd Air Expeditionary Wing.  

At a June 2010 VA examination, the Veteran also reported that he served in Desert Storm and Desert Shield on a top secret mission where he would go off base and search for bombs.  

The Veteran has also reported, without detail, that he was a victim of sexual abuse during service.  See September 2003 VA outpatient treatment record.  However, he subsequently stated thereafter to a VA physician that he was never raped or abused sexually in the military.  See June 2010 VA examination report.  Then, in July 2012, the Veteran submitted a VA Form 21-0781a Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) Secondary to Personal Assault.  In the form, he stated that all of the information concerning this stressor was located in his VA psychiatric treatment records and that he did not want to relive the experience.  Given the inconsistencies regarding this stressor, the Board finds that any reference to sexual abuse in the record is not credible or inaccurate and, as such, will not be discussed herein as a potential in-service stressor to which any current diagnosis may be related.  

ii.  Medical and lay evidence

The Veteran's claims file indicates that he has a current diagnosis of a number of psychiatric disorders, to include PTSD.  VA treatment records consistently show that the Veteran has complained of and sought treatment for these disorders throughout the course of his appeal.  

In December 2005, a VA clinician provided a statement regarding the Veteran's PTSD, which the clinician related to military non-combat and combat-related trauma.  The clinician indicated that the Veteran's symptoms started on active duty; the Veteran reported that his stressors included handling body bags, experiencing incidents of harassment and emotional and physical abuse, witnessing a rape of a female solider, exposure to contaminated materials and chemicals, as well as witnessing a "near-lethal" motor vehicle accident and helping to rescue a victim.  The Veteran reported several symptoms including nightmares, emotional numbness, intrusive memories, flashbacks, anxiety, panic attacks, chronic insomnia, and hypervigilance.  He also reported that his depression began in service.  

In June 2010 the Veteran was provided a VA examination concerning his claim.  The examiner noted that the Veteran's stressors had not been confirmed in the record.  The veteran's claims file and electronic medical record were reviewed.  He was administered a clinical interview including Mental Status Examination.  The examiner noted that the Veteran had been followed for mental health treatment since 2003; he stated that his medications "sometimes" help.  

The examiner noted that the Veteran reported depression, suicidal ideation, and psychotic symptoms.  However, when specifically asked about PTSD symptoms, the Veteran endorsed them in "a very extreme and exaggerated manner."  He reported unremitting thoughts of suicide and denied feelings for anyone in his life.  The Veteran reported intrusive thoughts about military traumas, flashbacks, and increased anxiety when he is around a military situation in spite of the lack of corroborated evidence that the Veteran engaged in combat.  The Veteran also reported hallucinations.  

The examiner noted that the Veteran was a feeler on active duty.  He reported that he was stationed during desert Storm and Desert Shield at Prince Sultan Air Base where he would "go off base and search for bombs."  He told the examiner that if he died or was injured, no one would be told about it because the situation was top secret.  The Veteran reported that the most traumatic stressor was the sexual harassment charge.  When asked, the Veteran denied ever experiencing any sexual trauma in the military, but stated that he was accused of doing so.  He stated that it took several years and several thousand dollars for him to be exonerated.  He stated that he was beaten by a number of Marines during boot camp and was treated unfairly by a staff sergeant whom he deemed was prejudiced against race.  The Veteran also stated that he heard a colonel tell a female soldier that she would be in trouble if she did not engage in intercourse with him.  The examiner noted that this was in contrast to treatment notes suggesting that the Veteran had witnessed a rape in the military.  The examiner noted that he was asked to evaluate the Veteran's PTSD based on confirmed stressors; however, the examiner found that, while it is possible that the events occurred, there is no subjective evidence in the record to support the Veteran's contentions. 

The examiner reported that he worked after the military at a job for Dallas County.  He stated that he excelled in the job and was able to get promotions and had no difficulty getting his work done, despite his claims of severe mental illness at that time.  The Veteran reported that he had trouble getting along with personnel whom he deemed were prejudiced against race in the National Guard, but he also said that he was still able to do good work and had good performance reviews.  The examiner noted that the Veteran's performance scores were not consistent with the report of severe mental illness symptoms that the Veteran claims onset during the mid-1990s.  

The examiner noted that the Veteran had a significant elevation on one portion of the Minnesota Multiphasic Inventory-II, which suggests possible unconscious over reporting in combination with the presence of actual severe pathology.  The examiner found that the Veteran has PTSD as noted above, as the Veteran endorsed almost all symptoms of PTSD.  However, the examiner noted that there are significant concerns about the credibility of the Veteran and reiterated that there was no objective evidence to confirm the claimed stressors.  The examiner indicated that there is report of psychotic, major depression, and anxiety symptoms, but deferred a diagnosis of PTSD due to lack of evidence to corroborate the claimed stressors.  The examiner indicated that the Veteran does appear to be severely ill, but the examiner could not link the diagnosis to the active military service without resorting to speculation due to problems with credibility and the lack of evidence to show any sort of maladjustment or mental health problems in the military.  The examiner clarified that some of the Veteran's claims are possible, but cannot be confirmed without resorting to speculation.

In September 2013, the RO/AMC requested an independent medical opinion regarding the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  The examiner reviewed the entire claims file and ultimately agreed with the findings of the June 2010 VA examination.

First, the examiner noted that the AMC Memorandum from August 2013 indicated that it had been unable to substantiate or corroborate any of the Veteran's claimed stressors, which include: harassment and physical abuse during boot camp, harassment and mistreatment throughout his service, rescuing a severely injured person from a motor vehicle accident, seeing body bags being shipped to and from Saudi Arabia and helping to load them into planes, observing a rape of a female soldier, and serving in Desert Storm and Desert Shield where he searched for bombs.  

The examiner also noted that the claims file reflected that the Veteran's symptoms include intrusive thoughts, nightmares, hyperviligence, irritability, and avoidance during a December 2008 to January 2009 hospitalization.  At that time, the Veteran also reported anxiety, insomnia, anhedonia, and occasional bouts of depression.  Thus, the examiner conceded that the Veteran had been diagnosed with several acquired psychiatric disorders.  The examiner explained that he was unable to opine as to whether the Veteran's symptoms of his diagnosed psychiatric disorders, to include PTSD and/or major depressive disorder, are related to the alleged incidents.  He stated that, because the RO/AMC had not been able to substantiate or corroborate the Veteran's stressors, he could not provide an opinion without speculation.  He stated that the Veteran's psychological symptoms and behaviors result from an unknown etiology or cause.  In so opining, the examiner reiterated the earlier opinion provided by a VA examiner in June 2010, and he went on to state that unless the Veteran's stressors can be corroborated, additional VA examinations and opinions will not alter this opinion.  

Additionally, the examiner noted that behavioral changes that may constitute credible evidence of a stressor include a request for transfer to another military duty assignment, deterioration in work performance, substance abuse, and episodes of depression, panic attacks, anxiety, or unexplained economic or social behavioral changes.  In this vein, the examiner noted that the June 2010 examiner found that the Veteran had "excelled" in his job after the military, and had no problems getting his work done.  The Veteran also stated that he went into the Air National Guard fulltime because it provided better opportunities and benefits.  The Veteran stated that he had trouble getting along with personnel whom he deemed were prejudice against race while he was serving in a civil service position in the National Guard, but he was still able to do good work and get good performance reviews.  These recollections were consistent with what is available in the record and not consistent with the report of severe mental illness symptoms that the Veteran claims began in the mid-1990s.  Thus, the examiner stated that this evidence does not support behavioral changes as a result of a stressor.

The examiner was also asked to provide an opinion as to whether any currently diagnosed psychiatric disorder, including major depression, first manifested during the Veteran's period of active service.  The examiner indicated that the Veteran's active duty medical records from September 1969 to September 1971 were absent any complaints or medical evaluations related to mental disorders.    

C. PTSD Analysis

Turning to the merits of the Veteran's claim for PTSD, review of the record reveals that the Veteran has been diagnosed with PTSD during the pendency of the claim and appeal.  Indeed, multiple VA treatment records contain a diagnosis of PTSD and, as noted, the Veteran's treating physician has provided a statement indicating that the Veteran suffers from severe PTSD related to military non-combat and combat-related stressors, which began during military service.  See VA outpatient treatment records dated from 2004 to 2005; see also December 2005 statement from Dr. B.F.  In addition, the physician who conducted the June 2010 VA examination stated that the Veteran endorsed almost all symptoms of PTSD. 

However, despite the evidence of a current diagnosis of PTSD, the Veteran has not provided any stressors that can be verified by the service department or provided any credible supporting evidence showing that his claimed stressors actually occurred.  In this regard, the Board notes that the Veteran is competent to provide evidence regarding matters of which he has personal knowledge, including his experiences in service.  See 38 38 C.F.R. § 3.159(a)(2).  However, as noted, if the Veteran's reported stressors are not related to combat with the enemy, then his testimony, alone, is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence. In this case, the Veteran has not reported any stressors which relate to combat with the enemy, and unfortunately, as detailed below, the Board cannot deem the Veteran to be a reliable historian.  Therefore, his statements alone cannot establish the occurrence of the claimed stressors to the extent they may be considered as relating to his fear of hostile military or terrorist activity.  Instead, he has reported stressful events that (1) the service department would need to be able to verify and (2) which require independent, corroborating evidence.  However, there is no evidence of record other than the Veteran's statements which show that he experienced the stressful events reported. 

The Board has considered the Veteran's reports of being on a top secret mission where he would go off base and search for bombs.  The Veteran's representative has asserted that the evidentiary record contains documentation which proves the Veteran was deployed to Saudi Arabia, particularly a "12/66/99 Special Order."  See June 2011 Informal Hearing Presentation.  The Board notes that a deployment to Saudi Arabia does not prove that the Veteran was involved in combat with the enemy or more importantly, that the Veteran was involved in secret missions.  Crucially, information from the AFHRA indicates that there was a shortage of fuel specialist personnel and that only Explosive Ordinance Disposal (EOD) and Security Police personnel made any searches or sweeps for bombs.  Also, information from the JSRRC did not show the Veteran likely searched for bombs or loaded body bags onto aircraft.  Thus, the Veteran's claimed stressor is not consistent with the type and circumstances of his service.

Additionally, as was noted above, the Board remanded the claim in an effort to corroborate the events the Veteran has reported.  Specifically, the RO contacted the Air Force Office of Special Investigations, the Oklahoma Adjutant General, the Air Force Historical Research Agency, the Oklahoma National Guard Readiness Center, and the Joint Services Record Research Center.  However, none of these resources were able to corroborate the Veteran's contentions.  

Therefore, the Board finds that there is no independent, corroborating evidence that the events described by the Veteran actually occurred and that the amended regulations regarding PTSD do not apply.

Beyond the above, the Board must look at the Veteran's credibility as a whole.  Crucially, the Veteran's statements have been inconsistent (as recognized by the June 2010 and September 2013 examiners) which renders him an unreliable historian thereby further frustrating attempts to verify his claimed stressors or otherwise find sufficient corroborating evidence to verify the occurrence of the alleged stressors.  As noted above, the Veteran reported that he saw body bags being shipped to and from Saudi Arabia and that he helped load them into planes.  See February 2004 VA outpatient treatment record; see also December 2005 statement from Dr. B.F.  The Board notes, however, that in a March 2014 statement, the Veteran reported that he "never loaded body bags."  The Veteran has also reported, without detail, that he was a victim of sexual abuse during service.  See September 2003 VA outpatient treatment record.  However, he subsequently stated to a VA physician that he was never raped or abused sexually in the military.  See June 2010 VA examination report.  The evidence contains inconsistencies that diminish the reliability of the Veteran's current recollections of his experiences during service.  Simply stated, a detailed review of his statements over time indicates that his stressor statements change over time and are never very consistent.  For example in a December 2004 progress note, the Veteran cited his stressors in service which he believed caused his PTSD, which included reports of verbal and physical abuse in service and being accused of committing a sexual assault by a fellow female serviceperson.  He also stated that he checked for mines in Saudi Arabia, helped load body bags into planes, and rescued someone from a serious motor vehicle accident.  Then in his treatment in December 2008, the Veteran reported a stressor regarding an assignment he had to fuel Air Force One while it was in Dallas for the President's visit in 1963.  He stated that he was afraid because he had to return the fueler to base without a police escort and he feared the flammability of the empty fuel truck.  In addition, the Board has reviewed his Social Security disability claims as well as other claims he has filed, and then withdrawn (see August 2006 statement of his representative), which the Board finds only provides more evidence against the veracity of the Veteran's lay assertions.  Additionally, at various points during his appeal, the Veteran has retracted his earlier statements regarding the occurrence of stressors.  For example, during the course of his appeal, the Veteran reported sexual trauma and stated that he had loaded body bags during service.  However, the Veteran retracted both of these statements and now does not allege that either stressor occurred.  This pattern of stressor recollection, creation, and retractions over time severely limits the Veteran's credibility with the Board.  A total review of the Veteran's statements, claims, new claims, the withdrawal of claims, the creation of new stressors, and then the failure to cite old alleged stressors within the voluminous claims files leads the Board to a factual determination that based on the Veteran's conflicting statements, the Board finds that the Veteran is not a reliable and therefore credible historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

In summary, the Board finds the Veteran has not provided information regarding stressors that can be verified by the service department, that involve combat with the enemy or fear of hostile military or terrorist activity, or that are supported by independent, credible corroborating evidence.  As noted, his testimony, alone, cannot establish the occurrence of a non-combat stressor.  See Dizoglio, supra.  As such, the Board finds the Veteran has not provided credible evidence of an in-service stressor upon which a valid diagnosis of PTSD may be based and, thus, the veteran's claim for PTSD must be denied. There is no reasonable doubt to be resolved in this regard.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D. Acquired psychiatric disorder analysis

Turning to the merits of the other psychiatric disabilities reflected in the record, the Board notes that the evidence shows the Veteran has been variously diagnosed with major depressive disorder, a psychotic disorder, not otherwise specified, and an anxiety disorder, not otherwise specified.  See VA treatment records dated from 2004 to 2009; June 2010 VA examination report.  Therefore, the critical question is whether the current diagnoses are related to the Veteran's military service. 

In support of his claim, the Veteran relies upon a December 2005 treatment record, in which the Veteran's clinician states that the Veteran's major depression had its onset in service but was not treated until after his retirement.  While the statement is considered competent medical evidence, it does not appear that her statement is based upon all relevant facts in this case, as the clinician did not address the lack of objective evidence of a psychiatric disorder during service or for many years thereafter.  Indeed, while the clinician stated that the Veteran's depression had its onset in service, she did not identify any objective evidence that shows symptoms of depression during service or any other objective evidence that the disorder is otherwise related to service.  As noted above, the Veteran has not been deemed to be a reliable historian so his statements alone are insufficient to credibly establish that his symptoms are linked to service.  Therefore, the probative value of her statement is lessened.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

While there is a medical opinion of record that relates the Veteran's depression to service, the Board finds the preponderance of the other evidence of record preponderates against the Veteran's claim of service incurrence. 

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a psychiatric disorder.  There is no evidence of requests to see a mental health counselor, reports or notations of anxiety, depression, or any other changes in mood, or behavior changes. In fact, the Board finds probative that, despite the Veteran's report of ongoing harassment and mistreatment in the military, his service personnel records reflect that he did well in service, as evidenced by the multiple promotions he received throughout his period of service. 

In addition to the foregoing, the physician who conducted the June 2010 VA examination stated that he was unable to link the Veteran's current diagnoses to his military service without resorting to speculation because of problems with the Veteran's credibility and the lack of evidence showing any sort of maladjustment or mental health problems in the military.  The June 2010 VA examiner stated that he was unable to relate the Veteran's diagnoses to service without resorting to speculation due to a lack of evidence showing maladjustment or mental health problems in the military.  

Then, as noted above, the RO/AMC requested an independent medical opinion in September 2013.  The examiner reviewed the entire claims file, to include the previous VA examination and the Veteran's contentions, and ultimately agreed with the June 2010 VA examiner's opinion.  In so finding, the examiner provided a sound rationale for determining that, without confirmation that the Veteran's stressors occurred, he could not provide an opinion without resort to speculation.  He noted that the Veteran's claims file contained no evidence of any psychiatric or mental health issues in service, and went so far as to note that the Veteran excelled at his first post-military occupation, despite working with coworkers he deemed were prejudice against race.   

The Board finds that the June 2010 VA examination and the opinion provided by the September 2013 independent medical examiner to be adequate to evaluate the Veteran's current psychiatric disability, despite any assertion to the contrary.  Both examiners were aware of all relevant facts in the case and reviewed the claims file.  The June 2010 VA examiner interviewed the Veteran and conducted a mental status examination before rendering his diagnoses and opinion.  And, it is clear from the record that the independent medical examiner reviewed the June 2010 examination report, in conjunction with the rest of the evidence, in providing an opinion.  In this regard, the Veteran's representative has argued that the VA examination was inadequate because the examiner questioned the credibility of the Veteran's report of service in Saudi Arabia.  In this regard, as noted above, the Board finds the Veteran's credibility is lessened due to his inconsistent statements.  The ultimate issue is whether there is sufficient evidence showing that the Veteran's current diagnoses are related to his military service and the VA examiner and independent examiner determined that they were unable to make a determination as to that issue due to several reasons, including the lack of evidence showing maladjustment or mental health problems in the military. The conclusions and rationales are considered competent, credible, and probative. The Board's findings regarding the probative value of the Veteran's statements only add to the evidence against this claim.

The Board notes that the remaining contrary opinion of record comes from the Veteran himself, who maintains that his diagnosed acquired psychiatric disorders are related to his period of active service.  While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of an acquired psychiatric disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from an acquired psychiatric disorder.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of an acquired psychiatric disorder.

Moreover, to the extent that the Veteran believes that his acquired psychiatric disorders are due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his acquired psychiatric conditions is not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  The Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his acquired psychiatric disorders and his active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his acquired psychiatric conditions are related to his period of service.

Based on the foregoing reasons and bases, the Board finds that the most competent, credible, and probative evidence is against a finding that the Veteran's current acquired psychiatric disorders are related to his military service.  The Board has considered the evidence in support of and against the Veteran's claim and finds that the evidence preponderates against a finding that the Veteran currently has an acquired psychiatric disorder that was incurred during military service or is otherwise related thereto.  Therefore, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert, supra.







ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


